                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DANIELLE ALSTON,                           :
                                           :
                     Plaintiff,            :
                                           :
                             v.            :       Civil Action No. 18-2362
                                           :
CITY OF PHILADELPHIA, et al.,              :
                                           :
                     Defendants.           :


                                           ORDER

       AND NOW, this __________ day of ____________________, 2018, upon consideration

of Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint and any response thereto, it is

hereby ORDERED and DECREED that Defendants’ motion is GRANTED and all counts of

Plaintiff’s amended complaint are DISMISSED.



                                                   BY THE COURT:



                                                   ____________________________
                                                   C. DARNELL JONES, J.




                                               1
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DANIELLE ALSTON,                             :
                                             :
                        Plaintiff,           :
                                             :
                                v.           :       Civil Action No. 18-2362
                                             :
CITY OF PHILADELPHIA, et al.,                :
                                             :
                        Defendants.          :


    DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S AMENDED COMPAINT
                  FOR FAILURE TO STATE A CLAIM

       Defendants file this Motion to Dismiss for Failure to State a Claim under Fed. R. Civ.

Pro. 12(b)(6), seeking to dismiss all counts of Plaintiff’s Amended Complaint. Defendants

respectfully request that this Court dismiss all claims against them on the grounds more fully

described in the supporting memorandum of law, attached hereto.



                                                            Respectfully Submitted,


                                                            CITY OF PHILADELPHIA
                                                            LAW DEPARTMENT

Date: October 2, 2018                                 BY: s/ Frank E. Wehr II
                                                          Frank E. Wehr II
                                                          Assistant City Solicitor
                                                          Pa. Attorney ID No. 318464
                                                          City of Philadelphia Law Dept.
                                                          1515 Arch St., 16th Fl.
                                                          Philadelphia, PA 19102
                                                          (215) 683-5183




                                                 2
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DANIELLE ALSTON,                                       :
                                                       :
                           Plaintiff,                  :
                                                       :
                                     v.                :         Civil Action No. 18-2362
                                                       :
CITY OF PHILADELPHIA, et al.,                          :
                                                       :
                           Defendants.                 :



            DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
              MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
                       FOR FAILURE TO STATE A CLAIM

         Defendants City of Philadelphia and Brian Dougherty (hereinafter, “Defendants”),

through undersigned counsel, move to dismiss both claims in Plaintiff’s amended complaint for

the following reasons: First, Plaintiff’s claims under Section 1983—Count I and II—should be

dismissed because Plaintiff has not identified a policy or custom that violates her constitutional

rights beyond broad legal conclusions. Second, Plaintiff’s Section 1983 direct discrimination

claims—contained in Counts I and II—should be dismissed because Plaintiff has not alleged that

she suffered the requisite adverse employment action.



    I.   STATEMENT OF FACTS1

         Plaintiff is an African American female who works as a sergeant for the Philadelphia

Police Department. Pl.’s Am. Compl. ¶ 6. Defendant Lieutenant Dougherty has supervised




1
  Defendants dispute Plaintiff’s version of the facts that she does aver, but accepts them as true for the purposes of
this motion.

                                                           3
Plaintiff at the 35th District since approximately March of 2017. Id. at ¶ 14. Around that same

time, Inspector Anthony Washington, Captain Ernest Ransom, and Sergeant Kevin Gorman were

also assigned to the 35th District. Id. at ¶ 15. Plaintiff claims to have been subjected to

discriminatory treatment on the basis of her race and gender. Id. at ¶ 31. Specifically, Plaintiff

claims that on one occasion Defendant Dougherty sent her a text message containing a picture of

a penis, which he later told her was a “joke,” and to “disregard the message,” and that the picture

“was a picture of his uncle,” and that it “was meant for his wife.” Id. at ¶ 32-34.

       Plaintiff further asserts that on several occasions coworker Gorman made racially and

sexually disparaging comments about Plaintiff within earshot of subordinates and staff, and off

duty at a bar with officers. She also contends that he has referred to her as a “black bitch.” Id. at

¶¶ 38, 40, 42. Plaintiff specifically claims that on one occasion in April 2017, Gorman became

irate because he was not permitted to use an unapproved vacation day at the same time Plaintiff

was leaving work for a preapproved vacation. Id. at ¶¶ 38-39. Plaintiff asserts that when Gorman

learned his request for time off was denied because there was no other supervisor coverage he

cornered Plaintiff and yelled obscenities at her and called her a “stupid black bitch.” Id. at ¶¶ 40.

Plaintiff alleges she was later summoned to Defendant Lieutenant Dougherty’s office and

verbally reprimanded for failing to follow the vacation request procedure based on complaints

Dougherty received from Gorman. Id. at ¶ 45. Plaintiff claims to have told Lieutenant Dougherty

about Gorman’s behavior in the same meeting. Id. at ¶ 46.

       In addition, Plaintiff asserts she has attempted to report the alleged harassment to Captain

Random through handwritten notes and phone calls, but he did not respond. Id. at ¶ 47. Plaintiff

also asserts that Captain Ransom refuses to meet with her to discuss the alleged harassment. Id.




                                                   4
at ¶ 48. Plaintiff contends that she could not report the harassment to Inspector Washington

because he has a history of sexual misconduct. Id. at ¶ 49.


 II.    STANDARD OF REVIEW

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In deciding a motion to dismiss, a court must determine whether the

complaint “pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 556 (2007)). “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to relief.” Id.

        “The tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.” Id. at 678. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. Further, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Id. at 679.


III.    ARGUMENT

            1. Plaintiff’s 42 U.S.C. § 1983 Claims Against the City of Philadelphia—Counts
               I and II—Fail Because Plaintiff Has Not Identified a Policy or Custom That
               Violated Plaintiff’s Constitutional Rights.

        Plaintiff fails to identify a specific custom or policy of the City of Philadelphia (“City”)

that was the moving force behind any alleged constitutional violations. Thus, Plaintiff fails to




                                                   5
state a plausible claim against the City for violations of Section 1983, and that claim should be

dismissed.

       Municipalities are generally immune from liability under 42 U.S.C. § 1983 except where

the municipality’s policy or custom was the moving force behind the constitutional violation.

Watson v. Abington Twp., 478 F.3d 144, 155 (3d Cir. 2007). A policy exists “when a

‘decisionmaker possess[ing] final authority to establish municipal policy with respect to the

action issues an official proclamation, policy, or edict.’” Id. (citing Bielevicz v. Dubinon, 915

F.2d 845, 850 (3d Cir. 1990)). Custom requires that a plaintiff demonstrate that “a given course

of conduct, although not specifically endorsed or authorized by law, is so well-settled and

permanent as virtually to constitute law.” Watson, 478 F.3d at 155. In either case, “a plaintiff

must show that an official who has the power to make policy is responsible for either the

affirmative proclamation of a policy or acquiescence in a well-settled custom.” Id.

       Further, the plaintiff bears the burden of providing evidence that the identified “policy or

custom was the proximate cause of the injuries suffered.” Watson, 478 F.3d at 155. “If…the

policy or custom does not facially violate federal law, causation can be established only by

demonstrat[ing] that the municipal action was taken with ‘deliberate indifference’ as to its

known or obvious consequences. A showing of simple or even heightened negligence will not

suffice.” Berg v. Cnty. of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000).

       Under Fed. R. Civ. P. 8(a)(2), a plaintiff must identify the specific custom or policy at

issue. McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009). “Mere assertion of an

entitlement to relief, without some factual ‘showing,’ is insufficient[.]” Id. Moreover, where the

custom or policy is not facially unconstitutional and, thus, requires proof of deliberate




                                                 6
indifference on the part of the decisionmaker, a plaintiff must plead facts supporting an inference

that such deliberate indifference exists. Id. at 658-59.

       Plaintiff fails to identify any City of Philadelphia custom or policy that was the moving

force behind any alleged constitutional violations. Nor does Plaintiff plead any facts supporting a

finding of deliberate indifference on the part of a decisionmaker. Rather, the Complaint is replete

with allegations specific to Defendant Dougherty, Sergeant Gorman, and Captain Ransom, not

the City of Philadelphia or its decisionmakers. Pl.’s Am. Compl. ¶¶ 31-48. Plaintiff admits she

did not report the treatment to Inspector Washington, nor does she aver that she reported the

conduct to anyone higher-ranking than Captain Ransom or availed herself of any internal

processes or resources to report harassment in the workplace. Id. at ¶ 49. Plaintiff also does not

plead that she reported or attempted to report harassment an official who has the power to make

policy and is responsible for either the affirmative proclamation of a policy, or acquiescence in a

well-settled custom. Therefore, Plaintiff failed to meet the pleading standards for municipal

liability claims under Fed. R. Civ. P. 8, and this Court should dismiss those claims.

           2. Plaintiff’s Section 1983 Direct Discrimination—Counts I and II—Claims Fail
              Because Plaintiff Has Not Alleged That She Suffered An Adverse
              Employment Action.

       To prevail on a direct discrimination claim Plaintiff must allege and establish that she

suffered an adverse employment action. Plaintiff’s claims for direct discrimination must fail

because she has failed to plead that she suffered an adverse employment action.

       To establish a prima facie case of discrimination a plaintiff must first establish that: (1)

she is a member of a protected class; (2) she was qualified for the position in question; (3) she

suffered an adverse employment action; and (4) that adverse employment action gives rise to an

inference of unlawful discrimination. Jones v. Sch. Dist. of Phila.,198 F.3d 403, 410–11 (3d



                                                  7
Cir.1999); see Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 n. 6, 101 S.Ct. 1089, 67

L.Ed.2d 207 (1981) (quoting McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. 1817). To qualify as

“adverse,” employment actions must be “serious and tangible enough to alter an employee's

compensation, terms, conditions, or privileges of employment.” Cardenas v. Massey, 269 F.3d

251, 263 (3d Cir.2001) (quoting Robinson v. City of Pittsburgh, 120 F.3d 1286, 1301 (3d

Cir.1997)) (internal quotation marks omitted). “[U]nsubstantiated oral reprimands and

unnecessary derogatory comments … do not rise to the level of an adverse employment

action.” Robinson v. City of Pittsburgh, 120 F.3d 1286, 1300 (3d Cir.2006) (quotation marks

omitted), overruled in part on other grounds by Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006).

       Here, Plaintiff has failed to allege she suffered an adverse employment action or any

action that altered the terms, conditions, or privileges of her employment. While Plaintiff alleges

she was verbally reprimanded by Defendant Dougherty in April of 2017, a verbal reprimand,

without more, does not constitute an adverse employment action. As such, all of Plaintiff’s direct

discriminations claims should be dismissed.


IV.    CONCLUSION

       In conclusion, Defendants respectfully request that this Honorable Court grant this

Motion and dismiss all claims against them.




                                                 8
                                 Respectfully Submitted,


                                 CITY OF PHILADELPHIA
                                 LAW DEPARTMENT

Date: October 2, 2018       BY: s/ Frank E. Wehr II
                                Frank E. Wehr II
                                Assistant City Solicitor
                                Pa. Attorney ID No. 318464
                                City of Philadelphia Law Dept.
                                1515 Arch St., 16th Fl.
                                Philadelphia, PA 19102
                                (215) 683-5183




                        9
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DANIELLE ALSTON,                             :
                                             :
                        Plaintiff,           :
                                             :
                                v.           :        Civil Action No. 18-2362
                                             :
CITY OF PHILADELPHIA, et al.,                :
                                             :
                        Defendants.          :



                                     CERTIFICATE OF SERVICE

       I, Frank E. Wehr II, hereby certify that on this date I caused the foregoing Defendants

Motion to Dismiss Plaintiff’s Amended Complaint to be filed electronically, where it is

available for viewing and downloading.


                                                             Respectfully Submitted,

                                                             CITY OF PHILADELPHIA
                                                             LAW DEPARTMENT

Date: October 2, 2018                                  BY: s/ Frank E. Wehr II
                                                           Frank E. Wehr II
                                                           Assistant City Solicitor




                                                 10
